RrowN, J.,
dissenting: I concur in the opinion of’ the Court except as to the second cause of action. As to this I am constrained to dissent. This cause of action is set out in the complaint in these words:
“For a second cause of action the plaintiff, complaining of the defendants, alleges:
“1. That of the 274 bags of cotton-seed meal sold and delivered to the plaintiff, as set out and explained in the plaintiff’s first cause of action, 196 bags had' tags attached thereto, which contained only these words, to wit: ‘1909, Department of Agriculture, North Carolina, 100 pounds of Cotton-seed Meal. Charges paid. S. L. Patterson, Commissioner.’ A copy of this on said 196 bags is hereto- attached as an exhibit.
“That section 3957 of the Revisal of 1905 provides: That all cotton-seed meal offered for sale, unless sold to manufacturers for use in manufacturing fertilizers, shall have plainly branded on the bag containing it, or on a tag attached thereto, the following data:
“1. Cotton-seed meal, with brand.
“2. Weight of package.
“3. Ammonia or nitrogen.
*542“4. Name and address of manufacturer.
“That the said 196 bags were not sold to a manufacturer for use in manufacturing fertilizers, but were sold to the plaintiff, wbo is a farmer, to be used for fertilizing purposes; that neither of said bags had stamped thereon the above designated data, and that neither was tagged as required by said section, in that the tags attached thereto did not contain the data required by the 3d and 4th items, to wit:
“3. Ammonia or nitrogen.
“4. Name and address of manufacturer.
“2. That section 3960 of said.Revisal provides, among other things:
“That any person or persons, firm or corporation, who shall sell or offer for sale any cotton-seed meal without having the proper tax tag attached thereto, shall be liable to a penalty of $10 for each separate bag or barrel or other package sold or offered for sale, to be recovered by any person who may sue for the same.
“That plaintiff avers that defendants did actually sell to him 196 bags of cotton-seed meal without having the proper tax tag attached thereto, as alleged and set out in the preceding paragraph, and the plaintiff now claims and sues for said penalty.
“Wherefore, plaintiff now demands judgment against the defendants for the sum of $1,960 on this cause of action.”
It is admitted in the complaint and is proven by all the evidence that the tax tags were attached to the 196 bags.
These tax tags are issued by the Agricultural Department as a method of collecting the tax levied by law as an inspection tax.
The statute, Revisal, 3960, upon which this cause of action is based gives the penalty solely for failure to affix the tax tag, and not for failure to stamp the formula on the bag.
The tax tag is issued by the State when the tax is paid, and as a method of collecting the tax. There is no law requiring the formula to be printed on it, but that may be stamped on the bag or on a separate tag.
*543The Court seems to be of opinion that plaintiff cannot recover tbe penalty upon the section 3960 sued on and copied in the complaint, but may recover it under section 3956.
It is singular that the astute counsel for plaintiff never made any such claim either in his brief or argument, but relied solely on the cause of action stated in his complaint.
There are two objections to a recovery of penalties under section 3956:
1st. It constitutes a different cause of action from the one sued on, and therefore the defendant had no notice of any such claim. To recover that penalty requires more and different facts to be established. There are no pertinent allegations in the complaint, and a plaintiff cannot be permitted to sue for one penalty and recover another, simply because the different penalties happen to be similar in amount. It is axiomatic that proof without allegation is as worthless as allegation without proof.
The defendant company has not had an opportunity to make its defense under section 3956, as it was sued exclusively under section 3960.
2d. I am of opinion that plaintiff cannot recover under section 3956, had he based his cause of action on that section, because it is patent that this applies exclusively to “commercial fertilizers” and not to cotton-seed meal.'
The General Assembly has divided this legislation under four heads, viz.: “commercial fertilizers”; “cotton-seed meal”; “commercial feeding stuffs,” and “pure food.” Sections 3945 to 3956 inclusive relate to commercial fertilizers exclusively; sections 3951 to 3961 (a) to cotton-seed meal; sections 3962 to 3968 to commercial feeding stuffs, and 3969 to 3978 to pure food. These different articles of manufacture are defined and classified in The Code under the above-named heads, and the regulations and penalties applicable to each are specified with particularity under each title and are separate and distinct from each other. Section 3956 belongs to the commercial fertilizer division and section 3960, upon which the plaintiff based his demand, to the cotton-seed meal division, which is a *544food, but may-be used in fertilizing. Tbe data required to be stamped upon cotton-seed meal, wben sold for use as a fertilizer, is very different from tbe formula of ingredients required to be stamped upon commercial fertilizers.
It is true tbat this is an important matter to farmers, and therefore the General Assembly, while prescribing a penalty for failure to attach the tax tag, made it a misdemeanor, a crime punishable by fine and imprisonment, to fail to stamp each bag of cotton-seed meal with the ingredients prescribed by the statute. This defendant company has been convicted at this term of this offense and fined for it. It is hardly probable that the General Assembly intended to both penalize and punish by fine and imprisonment for the same omission.
The words used in section 3956 are “commercial fertilizer or fertilizing material,” and the analysis required to be attached thereto is prescribed in section 3945 and has no relation to cotton-seed meal, as a very cursory reading of the statute will disclose, for it is a very different formula. Section 3956 gives the penalties for failing to attach to commercial fertilizers the analysis required to be placed on them by section 3945, and has no application to cotton-seed meal.
For these reasons I think the plaintiff is not entitled to recover the penalties sued for, and that the judgment of his Honor, Judge Ward, is correct.